                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICHARD EDWARD WEBER,                         )
                                              )
               Plaintiff                      )       Case No. 1:19-00124 (Erie)
                                              )
       V.                                     )
                                              )
ERIE COUNTY, et al.,                          )       RICHARD A. LANZILLO
                                              )       UNITED STATES MAGISTRATE JUDGE
               Defendants                     )
                                              )
                                              )
                                              )

                                  SUPPLEMENTAL OPINION

       Plaintiff Richard Edward Weber, an inmate in the Erie County Prison, initiated this civil

rights action pursuant to 42 U.S.C. § 1983, alleging that the Erie County Prison and various

county officials violated his constitutional rights during the prosecution of his criminal case in

the Erie County Court of Common Pleas. ECF No. 1. The Court previously granted

,Defendants' Motion to Dismiss Weber's Complaint [ECF No. 10], but granted Weber leave to

file an amended complaint against certain Defendants.

       On December 17, 2019, upon its own motion, the Court noted that neither party's

briefing pursuant to Rule 12(b)(6) addressed the issue of whether absolute prosecutorial

immunity-the primary defense asserted-shielded Defendants Burns, Lightner, and.Maskrey

from the injunctive and declaratory relief included in Weber's prayer for relief. ECF No. 1, ,i 29,

30. Accordingly, the Court directed Burns, Lightner, and Maskrey to file a brief pertaining to

this issue on or before January 7, 2020. Weber's response, if any, was due on or before

January 28, 2020.


                                                  1
         Burns, Lightner, and Maskrey filed their Supplemental Brief, raising alternative grounds

for dismissal of Weber's request for declaratory and injunctive relief, on December 30, 3019. To

date, Weber has not filed a Supplemental Response Brief or moved for an extension of the

January 28, 2020 deadline. Therefore, the matter raised by the Court in its December 17, 2019

Order is now ripe for review.

         First, regarding declaratory relief, Weber seeks a declaration from this Court that the

"acts and omissions [of the Defendants] violated plaintiffs rights under the Constitution and

laws of the United States." ECP No. 1, at 1. But a "[d]eclaratory judgment is inappropriate

solely to adjudicate past conduct, [n]or is declaratory judgment meant simply to proclaim that

one party is liable to another." Corliss v. O'Brien, 200 Fed. Appx. 80, 84 (3d Cir. 2006); see also

Blakeney v. Marsico, 340 Fed. Appx. 778 (3d Cir. 2009). Here, because the request for

declaratory relief seeks to adjudicate past conduct-i.e., whether the Defendants violated

Weber's rights-it must be dismissed.

         Second, regarding Weber's request for injunctive relief, Weber asks for an order directing

"Defendants Bums, Maskrey, and Lightner to cease and desist from their entrenched

unconstitutional misbehaviors." 1 Preliminary injunctive relief is extraordinary in nature and is

left to the discretion of the trial judge. Orson, Inc. v. Miramax Film Corp., 836 F. Supp. 309,

311 (E.D. Pa. 1993). In determining whether to grant a motion seeking preliminary injunctive

relief, courts in the Third Circuit must consider the following four factors: (1) the likelihood that

the applicant will prevail on the merits; (2) the extent to which the movant is being irreparably



1Weber's request for injunctive relief also asks for an order of Court directed to Defendants Erie County and Jack
Denari to "create a close observation program that properly trains its employees," inter alia. This aspect of
Plaintiffs request for injunctive relief is not before the Court on this supplemental matter, because leave has already
been granted to Plaintiff to file an amended complaint against these defendants. See EFC No. 10. Plaintiff has not
yet filed his amended complaint.
                                                             2
harmed by the conduct complained of; (3) the extent to which the non-moving party will suffer

irreparable harm if the preliminary injunction is issued; and (4) whether granting preliminary

injunctive relief will be in the public interest. Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d

102, 109 (3d Cir. 2010).

       The United States Court of Appeals for the Third Circuit has defined irreparable injury as

"potential harm which cannot be redressed by a legal or equitable remedy following a trial."

Instant Air Freight Co. v. CF. A Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989). A court may

not grant injunctive relief unless "[t]he preliminary injunction [is] the only way of protecting the

plaintiff from harm." Id. The relevant inquiry is whether the party moving for the injunctive

relief is in danger of suffering the irreparable harm at the time the preliminary injunction is to be

issued. SJ Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1264 (3d Cir. 1985).

       Here, to the extent that Weber has articulated what the "entrenched unconstitutional

misbehaviors" of the Defendants are, the Court notes that there is an adequate remedy at law-

specifically, money damages pursuant to 42 U.S.C. §1983-for constitutional violations

committed by state actors. Further, it is irrelevant that defendants may effectively negate this

remedy by raising the affirmative defense of prosecutorial immunity because damages remain an

authorized remedy at law under §1983. See Thompson v. Kramer, 1994 WL 725953, at *10

(E.D. Pa. Dec. 29, 1994) (dismissing request for equitable relief despite the fact that judge was

immune from money damages) (citing Mullis v. United States Bankruptcy Court, 828 F.2d 1385,

1392 (9th Cir. 1987); see also Affeldt v. Carr, 628 F.Supp. 1097, 1102 (N.D. Ohio 1985)

(holding that "all the 0udge's] acts ... could have been appealed either directly or by

extraordinary writ" and therefore plaintiff had an adequate remedy at law despite judicial

immunity); cf Brown v. Joseph, 463 F.2d 1046, 1049 (3d Cir. 1972) ("The vesting of immunity

                                                  3
on the Public Defender does not leave a state criminal defendant without an adequate remedy at

law."). 2

         Accordingly, all claims, legal and equitable, against Defendants Bums, Maskrey, and

Lightner are hereby DISMISSED with prejudice.



                                                               <_;;JC?d~
                                                                    RICHARD A. LANZILLO
Dated: February 6, 2020                                             United States Magistrate Judge




2 The Court also notes that Weber's request for injunctive relief may be moot as it appears he has been released on

reduced bond.
                                                          4
